FILED
                              NOT FOR PUBLICATION                             SEP 30 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KIRIN DEVI, a.k.a. Kiran Devi, a.k.a. Rita        No. 11-72638
Patel,
                                                  Agency No. A096-191-210
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Kirin Devi, a native and citizen of India, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Malty v. Ashcroft, 381

F.3d 942, 945 (9th Cir. 2004). We deny the petition for review.

      The BIA did not abuse its discretion by denying Devi’s motion to reopen as

untimely where the motion was filed more than five years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Devi failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty,

381 F.3d at 945 (“The critical question is . . . whether circumstances have changed

sufficiently that a petitioner who previously did not have a legitimate claim for

asylum now has a well-founded fear of persecution.”). Devi’s contention that the

BIA failed to consider all the evidence she presented with the motion to reopen is

not supported by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72638